             Case 1:18-cv-02504-LGS Document 83 Filed 04/02/20 Page 1 of 2


                                  MCLAUGHLIN & STERN, LLP
                                               FOUNDED 1898


                                           260 MADISON AVENUE
            ALAN E. SASH                 NEW YORK, NEW YORK 10016         MILLBROOK, NEW YORK
               Partner                        (212) 448–1100              GREAT NECK, NEW YORK
     asash@mclaughlinstern.com              FAX (212) 448–0066           WEST PALM BEACH, FLORIDA
           (212) 448-1100                 www.mclaughlinstern.com            NAPLES, FLORIDA




                                               April 2, 2020

Via ECF
Hon. Lorna G. Schofield, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


                     Re: The Art and Antique Dealers League of America, Inc., et ano. vs. Seggos
                         Request for Pre-Motion Conference
                         Docket Number: 18 cv 02504 (LGS)


Dear Judge Schofield:

       I represent the plaintiffs in the above-referenced action and submit this letter for a pre-
motion conference. Plaintiffs intend to seek summary judgment as set forth more fully below.
Defendants also intend to move for summary judgment. We have a pre-scheduled conference
with the court on April 23, 2020 at 10:00 am.

Nature of the Proposed Motion

        Plaintiffs’ remaining claim in this action seeks a declaratory judgment and a permanent
injunction with respect to certain licensing requirements promulgated under New York State
Environmental Conservation Law § 11-0535-A (collectively the “State Ivory Law”).

         By way of background, there are two types of antique ivory at issue here; ivory
permissible for sale only in interstate/international commerce under federal law, and ivory
permissible for sale only under state law. The requirements to sell ivory under federal law are
less stringent than those under state law.

        New York State requires a license from the DEC to sell all forms of ivory within the
state. The terms of the license prohibit the physical display of ivory that does not comport with
the State Ivory Law (the “Display Restriction”). There are criminal and civil penalties for
violating the Display Restriction.
{Pre-Motion Letter 2.1}
             Case 1:18-cv-02504-LGS Document 83 Filed 04/02/20 Page 2 of 2


McLaughlin & Stern, LLP




        Plaintiffs intend to argue that the Display Restriction unlawfully restricts commercial
speech under the First Amendment because it prohibits more speech than necessary to achieve
the state’s purpose. Plaintiffs will also argue that the Display Restriction chills commercial
speech to buy or sell a commodity that the state disfavors and that the state has failed to meet its
burden to justify the Display Restriction.

       Accordingly, plaintiffs respectfully request that the April 23, 2020 conference with the
court be used for, inter alia, a pre-motion conference.


                                                             Respectfully submitted,

                                                             Alan E. Sash
                                                             Alan E. Sash

cc: Counsel for all Defendants (via ECF)




{Pre-Motion Letter 2.1}                          2
